Citation Nr: 1530520	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-45 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected hypertension.

2. Entitlement to an initial rating in excess of 10 percent for the service-connected minimal patellofemoral osteoarthritis of the left knee.

3. Entitlement to an initial rating in excess of 10 percent for the service-connected major depressive disorder (MDD) for the period from December 6, 2007 to August 1, 2013.

4. Entitlement to a rating in excess of 50 percent for the service-connected MDD for the period from August 2, 2013 to May 13, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO, wherein the RO, in pertinent part, granted service connection for hypertension, patellofemoral osteoarthritis of the left knee and MDD and assigned noncompensable, 10 percent and 10 percent ratings, respectively. The Veteran appeals the initial evaluations assigned. 

In a December 2014 rating decision, the RO increased the rating for the Veteran's service-connected MDD to 50 percent, effective August 2, 2013 and 70 percent, effective May 14, 2014. In a May 2015 rating decision, the RO increased the rating for the Veteran's service-connected MDD to 100 percent, effective May 14, 2014. Thus, the Board notes that higher ratings have been granted for the Veteran's MDD during the pendency of this appeal. Because higher ratings for this disability are assignable during the relevant time periods prior to May 14, 2014 and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.
 




FINDINGS OF FACT

1. The Veteran's hypertension requires continuous medication for control. His hypertension is not shown to be productive of diastolic pressure readings that are predominantly 110 or more, or systolic pressure predominantly 200 or more.

2. During the appeal period, there is painful range of motion in the left knee with flexion at most limited to 130 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.

3. Since December 6, 2007, the service-connected MDD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity; prior to November 16, 2011, deficiencies in most areas and inability to establish and maintain effective relationship is not demonstrated.  

4. Beginning November 16, 2011, the service-connected MDD is shown to have been productive of a disability picture that more nearly approximated that of total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 10 percent rating, but no higher for the service-connected hypertension have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.104 Diagnostic Code 7101 (2014).

2. The criteria for a rating in excess of 10 percent for the service-connected minimal patellofemoral osteoarthritis of the left knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5260 (2014).

3. Since December 6, 2007 through November 15, 2011, the criteria for the assignment of a 50 percent rating, but no higher for the service-connected MDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 934 (2014).

4. Beginning November 16, 2011, the criteria for the assignment of a 100 percent rating for the service-connected MDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in January 2008. The claims were last adjudicated in December 2014 and May 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Hypertension

The rating for the Veteran's hypertension has been assigned pursuant to Diagnostic Code 7101. See 38 C.F.R. § 4.104. A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Higher ratings are also available based on even higher diastolic pressure readings.

The April 2008 report of VA examination reflects that the Veteran's blood pressure readings were 108/69, 125/86 and 117/77. He was prescribed Catapres, Coreg, Maxzide, Norvasc and Zestril to treat his hypertension. The May 2014 report of VA examination reflects that the Veteran's blood pressure readings were 137/96, 136/99 and 128/91. He was prescribed Carvedilol, Lisinopril, Amlodipine and Terazosin to treat his hypertension. He reported his blood pressure was controlled with these medications.

In this case, the Board finds that the evidence shows that the Veteran requires continuous medication for control of his hypertension and has so in and since service. Thus, the Board concludes that this evidence demonstrates that the manifestations of his hypertension more closely resembled the criteria for a 10 percent rating, but no higher throughout the appeal period. The Board finds in reaching this conclusion that the overall severity of the service-connected hypertension is not shown to have significantly changed during the course of his appeal. 

The Board concludes that the manifestations of the Veteran's hypertension do not warrant assignment of a rating in excess of 10 percent. In order to warrant a 20 percent rating there must be evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Based on the above, the Board finds that the criteria for a 20 percent rating for hypertension are not met. In this regard, the Board notes that the evidence as described above establishes that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

Left Knee

The rating for the Veteran's minimal patellofemoral osteoarthritis of the left knee has been assigned pursuant to diagnostic code (DC) 5260. Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. A separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257. 

In this case, the Board concludes that the symptoms of the Veteran's minimal patellofemoral osteoarthritis of the left knee do not warrant assignment of a rating in excess of 10 percent.

The April 2008 report of VA examination reflects the Veteran's complaint of knee pain (level 6). There was not much swelling. Aggravating factors of knee pain included prolonged standing and climbing up the stairs. He also noticed pain when his leg hung/dangled above ground. Over-the-counter medication eased the left knee pain. He also reported that he wore a brace on his left knee.

Objectively, he had full extension of the left knee and flexion of the left knee limited to 140 degrees, with minimal pain. No instability was noted and no crepitus was appreciated. Deep knee bends were slightly painful. 

The May 2010 report of VA examination reflects the Veteran's complaint of flare-up of knee pain every 10 days with increased pain and swelling with each flare-up. Ice helped relieve the swelling. Objectively, he had full extension of the left knee and flexion of the left knee limited to 140 degrees. There was no swelling, deformity, or instability. He did not have any additional limitation in range of motion. 

The May 2014 report of VA examination reflects the Veteran's complaint of instability, popping and pain (intermittent, moderate, sharp) of the left knee. His left knee disability was aggravated with any kneeling climbing and long periods of standing. He took Tramadol 4 times per day and Tylenol (or other over-the-counter medications) as needed.

Objectively, he had full extension of the left knee and flexion of the left knee limited to 130 degrees (with objective evidence of painful motion at 130 degrees). Medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were normal (i.e., there was no instability). There was no evidence or history of recurrent patellar subluxation/dislocation. He had no additional limitation in range of motion upon repetitive use. He wore a brace regularly on his left knee.

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 10 percent for the minimal patellofemoral osteoarthritis of the left knee disability. In this regard, the Board notes that the evidence does not reflect that the Veteran's left knee disability has resulted in limitation of flexion to 45 degrees, let alone 30 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the left knee was limited 130 degrees with minimal pain.  As the Veteran had full extension, a separate rating for limitation of extension is not warranted under Diagnostic Code 5261. Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 10 percent under those diagnostic codes is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, given that instability of the left knee is not objectively demonstrated, a separate rating for such is not warranted. In this case, the 10 percent rating was assigned pursuant to 38 C.F.R. § 4.59 and the Board finds that the rating adequately contemplates the manifestations of the Veteran's left knee disability.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his minimal patellofemoral osteoarthritis of the left knee does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and instability (giving out). However, the examinations disclosing that he did not have instability or limitation of motion warranting a higher rating, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of a left knee disability of a greater severity to warrant a higher rating.

As the criteria for a rating higher than 10 percent for minimal patellofemoral osteoarthritis of the left knee have not been demonstrated during the appeal period, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Major Depressive Disorder

The ratings for the Veteran's MDD have been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The April 26, 2008 report of VA examination reflects the Veteran's report that he was prescribed Seroquel, Prozac and Valium for his depressive episodes. He reported that he had a bad temper at times and reported that in spite of the medications he still got very easily anxious, socially withdrawn and had hard time socializing with other people. 

He worked as an insurance agent and had difficulty socializing. He had a few friends on the job with whom he associated but the contact was very superficial. He enjoyed riding his motorcycle and taking walks with his wife. He did not go to church and had few friends.

He complained that he slept poorly and was easily irritable and mad. He had a decrease in sexual drive. He felt very depressed at times and had a hard time concentrating. His appetite was fairly good. He denied suicidal thoughts, psychotic symptoms (like hearing voices) and there was no evidence of any OCD (obsessive compulsive disorder) symptoms. Again however, he did experience some symptoms related to social anxiety in the form of difficulty socializing with people.

On mental status examination, the Veteran's mood appeared mildly depressed. He made good eye contact, his affect was appropriate and he dressed appropriately. He had no paranoid symptoms and was not considered suicidal or assaultive. He had difficulty concentrating but his judgment and insight appeared to be fair. He did not have any thought disorder like looseness of associations. The examiner commented that the Veteran was very mildly depressed; however, he was able to function well on his job. Additionally, he had some mild impairment socially where he was unable to socialize with people; however, he was not considered psychotic, suicidal or assaultive.

An October 2008 psychiatric treatment note documents the Veteran's feeling of hopelessness that things will be positive. He reported that he was under a lot of stress due to the recent death of his mother, having to put his dog to sleep, having stomach problems and experiencing financial difficulties. He had not been able to find a job and he reported that his wife had recently gotten into some legal trouble. Mental status examination showed that he was alert and oriented. His mood was depressed and his affect was stoic (slightly not congruent with events that occurred).There was no delusional thoughts, active hallucinations or suicidal or homicidal ideation. However, he appeared volatile.

A March 2009 psychiatric treatment note records the Veteran's symptoms of violent nightmares, insomnia, hypervigilance, increased startle response, irritability with history of violence and paranoia. He had depressed mood, low energy, anhedonia. While he reported a history of suicidal ideation, he denied current suicidal or homicidal ideation. He had no auditory or visual hallucinations. He reported that he had held numerous jobs but had difficulty keeping them due to anger problems; currently he was studying to be a medical assistant. Mental status examination showed he was cooperative and forthcoming. There was no psychomotor activity or psychomotor retardation. He was alert and oriented. Speech was spontaneous, of normal rate and prosody. His mood was depressed; his affect was dysphoric but reactive. He had no looseness of associations or flight of ideas. He did exhibit paranoia but had no auditory or visual hallucinations or suicidal or homicidal ideation. His judgment and insight were fair.

A December 2009 psychiatric treatment note reflects the Veteran's complaint that he found it difficult to function at his new job as a security guard. He felt less paranoid and was able to let things go more easily when confronted with others who irritated him. His nightmares had lessened. He did have some mild akathisia complaints. He experienced an occasional depressed mood but it was not pervasive. He had no suicidal or homicidal ideation. Mental status examination showed he was polite, cooperative and forthcoming. He was alert and oriented and his mood was fair. Speech was spontaneous, of normal rate and volume and prosody. His affect was dysphoric and in normal range. He exhibited no looseness of associations or flight of ideas and had no auditory or visual hallucinations, suicidal or homicidal ideation or delusions. His paranoia was improved and his judgment and insight were fair.

November 2011 report of hospital course documents that the Veteran was hospitalized for suicide attempt (he tried to drown himself in a bathtub), report of wanting to harm others and report of command auditory hallucinations. Psychosis was diagnosed as evidenced by the auditory hallucinations and he also exhibited paranoia. Relevant diagnosis was severe major depressive disorder with psychosis. The examiner noted occupational problems in that the Veteran had fragmented work history and maladjustment and inadequate coping in the workplace.

A March 2013 psychiatric treatment note documents the Veteran's paranoid feeling that something was going to happen to him. He did not like closed spaces. He vented frustration concerning his job and felt paranoid that someone on his job may try to get rid of him if he catches someone doing something wrong. The Veteran was encouraged to recognize his paranoid thinking and confirm to himself that while he should be cautious and observant, there was no reason to be fearful. The examiner noted that the Veteran appeared to be making miniscule progress with therapy.

The May 2014 report of VA examination documents the Veteran's reported psychiatric symptoms including depressed mood, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, including wok or a worklike setting and suicidal ideation.  The Veteran also reported that he experienced auditory hallucinations during periods of severe depression. The psychologist determined that the Veteran's MDD resulted in occupational and social impairment with reduced reliability and productivity.

The April 2015 report of VA examination reflects the Veteran's report that he had good family relationships but few friends or social relationships outside of his family. He rarely saw anyone socially and played on his computer or watched television to relax. The Veteran continued to report that he heard voiced when he was very depressed but he denied command hallucinations. He also reported that occasionally he saw shadows. His current reported psychiatric symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, spatial disorientation, persistent delusions or hallucinations.

The psychologist determined that the Veteran's MDD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. The psychologist noted that there had been no remission of his psychiatric symptoms since the last examination and commented that there had been no significant changes in levels of functional impairment in areas of social and family functioning. The psychologist observed that the Veteran had lost his job and did not appear to be capable of functioning in the workplace environment due to his MDD symptomatology. To that end the psychologist noted that the Veteran could have problems with his ability to be reliable and productive in the workplace, could have problems with his concentration and ability to follow instructions, and could have problems with his ability to interact appropriately with co-workers and supervisors.

Prior to November 16, 2011, the Board finds that the evidence shows that the Veteran had MDD symptoms such as impairment in social functioning, depressed mood, low energy (i.e., disturbance of mood and motivation) sleep impairment, irritability, impairment in occupational functioning (i.e., difficulty maintaining employment) and periods of paranoia. Further, at times he appeared volatile.

In addition, his treating psychiatrist assigned the Veteran a GAF score of 55 (March 2009 and December 2009). This score is indicative of moderate symptoms and moderate difficulty in social and occupational functioning. In all, the GAF scores are representative of the criteria for a rating of 50 percent.

Thus, the Board concludes that this evidence demonstrates that the Veteran's MDD symptoms were productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but no higher for the period of the appeal from December 6, 2007 through November 15, 2011.

The Board finds in reaching this conclusion that the overall severity of the service-connected MDD is not shown to have significantly changed during this time period. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 50 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his MDD on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected MDD has caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships for this time period.  The symptoms required for a 70 percent rating are not shown. Although the Veteran had difficulty in establishing and maintaining effective work and social relationships, he did not demonstrate an inability to establish and maintain effective relationships. Further, he had no suicidal or homicidal ideation during this time period and he had no auditory or visual hallucinations or delusions. At all times he was oriented with appropriate appearance and hygiene. There was no evidence of any OCD symptoms. His insight and judgment were fair and there was no evidence of impairment in his thought process or content. Thus, the Board finds that the weight of the evidence does not demonstrate that a 70 percent schedular rating is warranted in this case for the period from December 6, 2007 through November 15, 2011. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

Beginning November 16, 2011, the Board finds that the evidence shows that the Veteran had MDD symptoms such as persistent hallucinations and persistent danger of hurting himself or others. The November 2011 report of hospital course reveals that the Veteran was admitted on November 16, 2011, for suicide attempt (he tried to drown himself in a bathtub), report of wanting to harm others and report of command auditory hallucinations. At the time of admission the GAF score was 35.  Psychosis was diagnosed. Additionally, the examiner noted the Veteran's occupational impairment in that he had fragmented work history and maladjustment and inadequate coping in the workplace.  At the time of discharge, 7 days later, it was indicated that the Veteran was chronically and poorly adjusted chronic psychosis without treatment was also indicated.  The subsequent records documented the continued hallucinations and suicidal ideation and reported that there had been no remission of symptoms. While the record reflects some periods of employment, the evidence also shows periods of unemployment and indications of occupational and social impairment caused by the symptoms of the service-connected psychiatric disorder.  Thus, the Board concludes that this evidence demonstrates that the Veteran's MDD symptoms were productive of occupational and social impairment caused by hallucinations, inability in adapting to a worklike setting and to stressful circumstances, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood and finds that the service-connected disability picture more closely approximated the criteria for a 100 percent rating for the period beginning on November 16, 2011.

Extraschedular

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the hypertension, left knee and MDD disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects of the Veteran's hypertension, left knee and MDD disabilities are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


	(CONTINUED ON NEXT PAGE)







ORDER

An initial compensable rating of 10 percent, but no higher for the service-connected hypertension is granted subject to regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the minimal patellofemoral osteoarthritis of the left knee is denied.

A 50 percent rating is granted for MDD for the period from December 6, 2007 through November 15, 2011, subject to controlling regulations governing the payment of monetary awards.

A 100 percent rating is granted for MDD beginning November 16, 2011, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


